A. SOLD to B. a tract of land, and gave him a title-bond conditioned for the execution of a deed for the land, when a patent for the same should be obtained from the United States. A. had paid to the United States one-fourth of the purchase-money. B. executed his notes to A. for the price of the land, payable part in labour and part in money, and agreed to complete the payments due to the United States on the land. A. afterwards assigned the land-office certificate for the land to C., who had notice of BA title-bond; and C. paid the balance of the purchase-money due to the United States, and obtained a patent for the land. B. filed a bill in chancery against C., setting out the above facts; averring a performance of the labour, and a payment of part of the money payable to A.; and praying for a conveyance of the land. Held, that as the bill did not show a payment or tender of all the money payable to A. by the contract, and a payment or tender to C. of the balance of the purchase-money paid by him to the United States, it should be dismissed for want of equity.
A bill for a specific performance of a contract, is addressed *274to the discretion of the Court; and it should always show that the complainant had done all which could be equitably required of him.
When a conveyance is decreed to be executed in such a case, the usual form is, to require the person who has the legal title to execute the conveyance, if he is of legal discretion and within the jurisdiction of the Court.